797 A.2d 1231 (2002)
In re Jeffrey M. FORD, Respondent.
A Member of the Bar of the District of Columbia Court of Appeals.
No. 01-BG-783.
District of Columbia Court of Appeals.
Argued March 19, 2002.
Decided April 18, 2002.
Traci M. Tait, Assistant Bar Counsel, with whom Joyce E. Peters, Bar Counsel, was on the brief, for the Office of Bar Counsel.
Elizabeth J. Branda, Executive Attorney, for the Board on Professional Responsibility.
Jeffrey M. Ford, pro se.
Before TERRY, FARRELL, and WASHINGTON, Associate Judges.
PER CURIAM.
This disciplinary matter is before this court on an Order of the Board of Professional Responsibility (Board), dismissing the Hearing Committee's finding of professional misconduct by Respondent. The Board concluded that Bar Counsel's charges that Respondent failed in his duty of competent representation, in violation of D.C. RULES OF PROF'L CONDUCT 1.1(a)[1] and 1.1(b),[2] for errors found in a probate petition, were not supported by substantial evidence in the record. Bar Counsel has filed an exception to the Board's Order, arguing that Respondent should be informally admonished.
Substantially for the reasons stated in the Board's Order, we accept the Board's recommendation to dismiss the charges against Respondent.[3] Our decisions imposing discipline for incompetent representation have required proof of deficiency more serious than that demonstrated here. See In re Shorter, 707 A.2d 1305, 1306 (D.C.1998) (noting that the conduct of respondent was serious and that respondent had a record of prior discipline); see also In re Bland, 714 A.2d 787 (D.C.1998) (per curiam) (illustrating that serious deficiencies in the preparation of a particular case, as opposed to mere careless errors, rise to the level of ethical misconduct); see also In re Sumner, 665 A.2d 986, 989 (D.C. 1995) (per curiam) (holding that the unexcused failure to make required filings, caused by a lack of competence, in a criminal appeal, unquestionably violates D.C. RULES. OF PROF'L CONDUCT 1.1(a) and 1.1(b)).
So ordered.
NOTES
[1]  D.C. RULES OF PROF'L CONDUCT 1.1(a):

A lawyer shall provide competent representation to a client. Competent representation requires the legal knowledge, skill, thoroughness, and preparation reasonably necessary for the representation.
[2]  D.C. RULES OF PROF'L CONDUCT 1.1(b):

A lawyer shall serve a client with skill and care commensurate with that generally afforded to clients by other lawyers in similar matters.
[3]  In disciplinary proceedings, this court will adopt the Board's recommended disposition "unless to do so would foster a tendency toward inconsistent dispositions for comparable conduct or would otherwise be unwarranted." D.C. Bar R. XI, § (g)(1).